Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-15-00397-CV

                      IN THE ESTATE OF Luisa R. MONTEMAYOR

                      From the Probate Court No. 2, Bexar County, Texas
                                Trial Court No. 2010-PC-3012
                          Honorable Tom Rickhoff, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this court’s opinion and judgment of
March 9, 2016, are withdrawn and this court’s opinion and judgment of this date are substituted in
their stead. The trial court’s judgment is AFFIRMED. Costs of this appeal are taxed against
appellant, Marcelo R. Montemayor. See TEX. R. APP. P. 43.4.

       SIGNED June 1, 2016.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice